COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-197-CR


OSWALD MISIGARO                                                  APPELLANT

                                              V.

THE STATE OF TEXAS                                                     STATE

                                          ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Oswald Misigaro appeals his convictions for aggravated sexual

assault of a child. We affirm.

      Appellant entered an open plea of guilty to two counts of aggravated

sexual assault of a child and elected to have a jury determine his punishment.

After hearing additional evidence and argument, the jury sentenced appellant



      1
          … See T EX. R. A PP. P. 47.4.
to forty years’ imprisonment for count I and fifty years’ imprisonment for count

II. The trial court sentenced appellant in accordance with the jury’s verdict and

ordered the sentences to be served concurrently.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. Appellant has filed a pro se brief in which he enum erates

four potential issues.

      Once an appellant’s court-appointed counsel files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

the record.3 Only then may we grant counsel’s motion to withdraw. 4 Because

appellant entered an open plea of guilty, our independent review for potential



      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      4
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).

                                        2
error is limited to potential jurisdictional defects, voluntariness of the plea, error

that is not independent of and supports the judgment of guilt, and error

occurring after the guilty plea. 5

      We have carefully reviewed counsel’s brief, appellant’s pro se brief, the

reporter’s record and the clerk’s record. We agree with counsel that this appeal

is wholly frivolous and without merit; we find nothing in the record that might

arguably support the appeal. 6       Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.


                                                    PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 14, 2008




      5
      … Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003);
Young v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).
      6
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005); accord Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.
2006).

                                          3